ROBERTSON, Judge,
dissenting.
I respectfully dissent.
While suffering a 50% permanent partial disability, it appears that the employee has a 100% loss of earning ability due to the type injury, her age, education, work skills, experience, intelligence, and inability to perform her former job or any other gainful employment.
While performing a repetitive task for her employer for some 18 years, she developed carpal tunnel syndrome. Even after surgery she is unable to perform her former job due to pain and swelling.
Total disability is not absolute helplessness or entire physical disability; rather it is the inability to perform the work of one’s trade or the inability to obtain reasonably gainful employment. City of Muscle Shoals v. Davis, 406 So.2d 919 (Ala.Civ.App.), cert. denied, 406 So.2d 923 (Ala.1981).
I would reverse and remand for entry of an order finding the employee to have suffered a 100% loss of earning ability.
Therefore, I respectfully dissent.